Citation Nr: 1624886	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, and to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2013 the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO. A transcript of the hearing has been associated with the claims file.

In July 2014, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these electronic records. 


FINDING OF FACT

The preponderance of the evidence is against a finding that hypertension had its onset in or is related to service, to include as a result of herbicide exposure; manifested to a compensable degree within one year following service; or is due to or aggravated by diabetes mellitus type II.





CONCLUSION OF LAW

Hypertension was not incurred in service and may not be presumed to have been incurred therein and is not secondary to the service-connected diabetes mellitus type II. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In April 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and affording a VA examination. There is no evidence that there are any outstanding relevant records that have yet to be requested, or that additional examinations are in order. VA provided the Veteran with an examination in January 2010 and obtained opinions in October 2014 and November 2014, which for reasons stated below the Board finds adequate. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's July 2014 remand, the AOJ provided the Veteran with a VA examination and opinion which were responsive to the questions asked of the examiner, and issued a supplemental statement of the case in September 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2014 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching a determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting the decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to their claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a) , 3.309(a). For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). Hypertension is a listed chronic condition, with a presumptive period of one year following separation from service.

A separate presumption of service connection is applicable to Veterans who were exposed to herbicides, commonly referred to as Agent Orange, during service. 38 C.F.R. § 3.307(a)(6). The Veteran is presumed to have been so exposed, as service personnel record show that he served in Vietnam between January 9, 1962, and May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii). However, the condition claimed here is not among the diseases listed as being presumed related to herbicide exposure, and hence the presumption is not applicable. 38 C.F.R. § 3.309(e). The Veteran may still establish actual causation based on herbicide exposure, however. 

Finally, a disability which is proximately due to or aggravated by a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). A layperson is generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997). See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus type II and exposure to Agent Orange. 

The Veteran has been diagnosed with hypertension and is prescribed medication to control his blood pressure.

The Board notes that the Veteran's service treatment records have not been associated with the claims file. In August 2009, the RO issued a Formal Finding of Unavailability of Service Records, stating that repeated efforts to obtain the Veteran's military records have been futile. In letters dated in July 2009 and September 2009, the Veteran was informed that the National Personnel Records Center and the Records Management Center could not locate his service treatment records and that further efforts to locate them would be futile.  He was told he could send the requested information to VA within 10 days and once his response was received, further action would be taken.  The Veteran responded that he did not have additional information.  

VA and private treatment reports show ongoing treatment for hypertension since at least 1999, but these reports do not reveal that the hypertension is secondary to the Veteran's diabetes mellitus type II or herbicide exposure.  The Veteran has not asserted nor does the evidence show that hypertension manifested in service or to a compensable degree within one year of discharge from service.  In this regard, the Veteran has asserted and the medical evidence shows that hypertension did not manifest until many years after service.  Accordingly, service connection on a direct or presumptive basis is not warranted.  Moreover, the Veteran has not asserted continuity of symptomatology since service.  

The Veteran underwent a VA examination in January 2010. The Veteran reported having elevated blood pressure which began around 2000 and he was prescribed medication to control it. The examiner indicated that the Veteran's hypertension was diagnosed within a few years of his diabetes, and his diabetes seemed to have been well controlled over the last 10 years. The examiner determined that the Veteran's hypertension was less likely than not caused by or a result of his diabetes.

A June 2011 private medical record includes a statement that "it seems the diabetes and htn are more than likely caused by agent orange.  He works out, good diet, good physical health and still has these medical conditions which are not explained.  Diabetes was diagnosed in 1996 and the htn in 2000 failed diet etc tx so had to treat with meds in 2001."  

Pursuant to the Board's remand, another VA medical opinion was obtained in October 2014. The examiner indicated that the Veteran was diagnosed with diabetes mellitus type II around 1995. The examiner also noted that the Veteran has a history of tobacco use and high cholesterol. Upon review of the Veteran's file, the examiner found instances of high blood pressure in 1987, 1998, and 1999. The examiner reported that the Veteran's blood pressure medication began in 2000 and that his diabetes appeared to be under control. She also reported that the Veteran did not have evidence of chronic kidney disease based on normal creatinine values in June 2014 and prior. Ultimately, the examiner determined that: 

it is my opinion that the Veteran has what we call "essential hypertension," likely related to metabolic syndrome and smoking. He was noted to have high blood pressures at close proximity to his diagnosis of diabetes. Also, he does not have evidence of obvious renal disease or severe/poorly controlled diabetes. So, it is less likely than not, that his diabetes caused or aggravated his hypertension. Since we do not have adequate proof that hypertension is caused by herbicide exposure yet, and since he has other conditions that would go with metabolic syndrome which possibly is related to his hypertension as well, it is less likely than not that his hypertension was caused by active service or herbicide exposure therein.

A subsequent December 2014 addendum to the October 2014 medical opinion stated:

      [after] considering the 2006 conclusion of the National Academy of
Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension, the medical opinion remains that the hypertension is less likely than not related to his active service, to include as a result of presumed herbicide exposure therein. This is because Veteran had other risk factors that could lead to hypertension, including h/o smoking, lack of exercise as noted by his physician's notes and metabolic syndrome. Also, there is no evidence of a definitive causative link between herbicide exposure and hypertension yet, in literature.

In February 2015, the Veteran submitted a lay statement contending that his hypertension was a complication of his service-connected diabetes mellitus type II and herbicide exposure. The Veteran disagreed with previous VA findings and referred to several blood pressure readings from his treatment records. He also claimed that he exercises and no longer smokes. In support, the Veteran provided a note from his private physician for the past 5 years who had read his lay statement. The physician states that "[it] is my opinion that it is more likely than not that [the Veteran] developed hypertension after the diagnosis of diabetes mellitus type II."

Turning to the crux of the Veteran's claim that his hypertension is related to his service-connected diabetes mellitus type II and herbicide exposure, the Board finds that ultimately the preponderance of the evidence is against the claim. The Veteran has made his personal assertion of a nexus, but as a layperson, he lacks the specialized medical knowledge and training to render an informed and competent opinion on the question. See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4  (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

The Board finds that the October 2014 VA opinion and December 2014 addendum are probative as each indicated a review of the history and provided a rationale which was consistent with the evidence and considered the Veteran's statements.  The VA examiner considered the Veteran's treatment records, including the Veteran's blood pressure history, and provided adequate reasons and bases for concluding that the Veteran's hypertension was not service-connected.  The examiner opined that the Veteran has essential hypertension and, after noting the Veteran's history of tobacco use and high cholesterol, found that hypertension was likely related thereto.  In this regard, the Veteran reports that he stopped smoking in 1990 and medical records indicate that, before he stopped, he smoked 35 packs per year.  A November 1999 medical record indicated that if he lost weight and increased his exercise, he might be able to control his blood pressure.  A December 1999 medical record indicated that the Veteran did not want to go on diabetes mediation and wanted to work more on diet and exercise so he planned to join the Y.  The VA examiner also found that there was not yet adequate proof that hypertension is caused by herbicide exposure.  While the National Academy of Sciences found there was "limited or suggestive evidence of an association" between herbicide exposure and hypertension, she found that the Veteran's hypertension was less likely as not related to herbicide exposure as the Veteran had a history of smoking, lack of exercise as noted by the physician's notes and metabolic syndrome.   

The June 2011 private medical opinion indicates that hypertension is most likely caused by agent orange as the Veteran's works out and has a good diet but has these unexplained illnesses.  However, the examiner did not address the Veteran's smoking history, increased cholesterol in December 1999, or the physician's note from 1999 indicating that the Veteran was overweight.  Accordingly, the VA examiner's opinion which considers the history contemporaneous in time to the diagnosis outweighs the private opinion.  The February 2015 opinion notes that the examiner concurred with the Veteran's conclusions and that it was more likely than not that hypertension developed after the diabetes mellitus.  As the opinion does not indicate that hypertension is either due to or aggravated by diabetes mellitus and explain the reasoning therefore, it cannot be assigned any probative weight.    

The VA medical professional, who has the required knowledge and training to provide an etiological opinion and reviewed the Veteran's history, has opined that the Veteran's hypertension is less likely than not related to or aggravated by his diabetes mellitus type II and in-service herbicide exposure. She indicated that the Veteran's diabetes did not manifest with renal involvement or severe/poorly controlled diabetes and therefore his diabetes did not cause or aggravate hypertension.  She also found that it is more likely that his hypertension is due to history of smoking, lack of exercise that was reported in the records and metabolic syndrome.  As this is the most probative evidence of record, the preponderance of the evidence is against the claim for service connection.

The Veteran has argued that as the sole evidence on the nexus question is not definitively negative, he is entitled to the benefit of the doubt. However, such is applied only where the evidence is in equipoise, meaning evenly balanced between positive and negative. Based on the examiner's competent and highly probative opinion, there is more evidence against a relationship than for it. Again, the Veteran's lay statements as to causation are not competent as such is beyond the capability of a lay person to observe.

Accordingly, entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, and to include as a result of herbicide exposure is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II, and to include as a result of herbicide exposure is denied.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


